DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-8, drawn to a differential pressure transducer assembly, classified in G01L 13/00.
II. Claims 9-20, drawn to a method of assembling a differential transducer assembly using welds, classified in G01L 19/147.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process can be used to make a differential transducer assembly comprising a front adaptor that does not have a main channel, a front attachment port that does not have part of a reference channel, and a cap that does not have part of a reference channel.  The product can be made by another process such as 3-D printing or a process that uses adhesive to attach parts together.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with James Schatz on 10/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to have a typographical error in line 6.  The examiner respectfully suggests inserting -- a -- before “reference bore”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a reference channel in line 8.  It is unclear if this reference channel is the same as the reference channel recited in line 6.
Claim 1 recites the limitation "therethrough" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the bore extends through the reference channel or the front attachment port.  The examiner has interpreted the claim to mean that the bore extends through the front attachment port.
Claim 1 recites “a front attachment port comprising a reference channel and a bore extending therethrough and configured for mating the front adapter”.  It is unclear what is configured to mate the front adapter - is it the front attachment port, the reference channel or the bore?  The examiner has interpreted the claim to mean that the front attachment port mates with the front adapter.
Claim 1 recites a reference channel in line 11.  It is unclear if this reference channel is the same as the reference channel recited in line 6.
	Claims 2-8 depend on claim 1 and are rejected for inheriting the same problems.
	Claim 6 recites a reference cavity in lines 1-2.  It is unclear if the reference cavity is the same as the reference channel the back adapter of claim 1.  The examiner notes that the Drawings do not appear to disclose a reference cavity that is separate from a reference channel.  The examiner has interpreted the claim to mean that the reference channel of the back adapter is the reference cavity.
Claim 7 depends on claim 6 and is rejected for inheriting the same problem.
Claim 7 recites the limitation "the reference channel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the reference channel in claim 7 refers to the reference channel of line 6 of claim 1, the reference channel of line 8 of claim 1, or the reference channel of line 11 of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,778,130 issued to DeRosa et al. (“DeRosa”) in view of U.S. Patent 8,707,791 issued to Gardner et al. (“Gardner”).

As for claim 1, DeRosa discloses a differential pressure transducer assembly (Fig. 3), comprising:
a header (304);
a back adapter (“back adapter” in annotated Fig. 3 below) attached to a back portion of the header (304), the back adapter comprising a reference channel (“back adapter reference channel” in annotated Fig. 3 below) in communication with a reference bore (307) extending through the header (304) from the back portion of the header to the front portion of the header;
a front attachment port (308) comprising a reference channel (306, 322) and a bore (324) extending therethrough and configured for mating a front adapter (i.e. 308 and 324 are capable of mating with a front adapter); and
a cap (back portion of 316) attached to a back portion of the back adapter (“back adapter”), the cap at least partially defining a reference channel (“cap reference channel”) in communication with the reference channel (306, 322) of the front attachment port (308);
wherein:
the back adapter is welded (at 318) to the back portion of the header (304);
and
the cap is welded to the back portion of the back adapter (the examiner notes that the back portion of 316 is connected to 316).  Regarding the recitation that the back portion and caps are welded as recited, the examiner notes that these recitations describe the process of making the differential pressure transducer assembly and do not structurally distinguish the claimed invention over the prior art.
	DeRosa does not disclose a front adapter as recited.
However, Gardner discloses a front adapter (125, 130) attached to a front portion of a header (145), the front adapter (125, 130) comprising a main channel (130) configured to communicate with the front portion of the header (see the Figure).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the differential pressure transducer assembly of DeRosa by including the front adapter as disclosed by Gardner in order to reduce high frequency ripples and avoid resonant conditions that may shorten the life of the transducer (Gardner: Abstract; col. 1, lines 15-22; col. 2, lines 49-52).
Although, Gardner discloses that the front adapter is welded to the housing/front attachment port (Gardner: col. 4, lines 11-13), DeRosa as modified by Gardner does not explicitly disclose that front adapter is welded to the front portion of the header; and a front portion of the front adapter is welded to a front portion of the front attachment port.
However, Gardner discloses the need to fix the location of the front adapter within the front attachment port (Gardner: col. 4, lines 11-13).  Since Gardner discloses that the front adapter is welded to the housing/front attachment port (Gardner: col. 4, lines 11-13), one having ordinary skill in the art would recognize that the front adapter could be welded to adjacent structures such as the header and front attachment port.  In particular, the Figure of Gardner shows that a back portion (i.e. 125) of the front adapter (125, 130) is adjacent to the front portion of the header (145), a front portion (i.e. 130) of the front adapter (125, 130) is adjacent to a front portion (115 and 140) of a front attachment port (115, 120) and the front portion (i.e. 130) of the front adapter (125, 130) is adjacent to a back portion (120) of a front attachment port (115, 120).  One having ordinary skill in the art would recognize that any of these pairs of adjacent portions could be welded together to fix the location of the front adapter.  Since there are a limited number of portions of the front adapter and a limited number of portions of the front attachment port, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to try to pursue the known potential solutions, including the solution of welding a back portion (i.e. 125 of Gardner ) of the front adapter (Gardner: 125, 130) to the front portion of the header (DeRosa: 304 and Gardner: 145), and welding the front portion (i.e. 130 of Gardner) of the front adapter (Gardner: 125, 130) to a front portion (DeRosa: 324 and Garner: 115 and 140) of the front attachment port (DeRosa: 308 and Gardner: 115, 120), with a reasonable expectation of success.

    PNG
    media_image1.png
    684
    1051
    media_image1.png
    Greyscale

As for claim 4, DeRosa as modified by Gardner discloses a sensing element (DeRosa: 302) mounted on the front portion of the header (DeRosa: 304).

As for claim 5, DeRosa as modified by Gardner discloses that the main channel (DeRosa: 324) is in communication with a front portion of the sensing element (DeRosa: see Fig. 3).

As for claim 6, DeRosa as modified by Gardner discloses a reference cavity (DeRosa: “back adapter reference channel”), wherein the reference cavity is at least partially defined by the back adapter (DeRosa: see annotated Fig. 3 above).

As for claim 7, DeRosa as modified by Gardner discloses that the reference channel is in communication with the reference cavity (DeRosa: see annotated Fig. 3 above).

As for claim 8, DeRosa as modified by Gardner discloses a sensing element (DeRosa: 302) mounted on the front portion of the header, wherein the reference channel is in communication with a back side of the sensing element (DeRosa: see annotated Fig. 3 above).

Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,778,130 issued to DeRosa et al. (“DeRosa”) in view of U.S. Patent 8,707,791 issued to Gardner et al. (“Gardner”) as applied to claim 1, further in view of U.S. Patent 7,673,518 issued to Kurtz (“Kurtz”).

As for claim 2, DeRosa as modified by Gardner discloses the differential pressure transducer assembly of claim 1 (see the rejection of claim 1 above).
DeRosa as modified by Gardner does not disclose a sleeve welded to a first mating portion of the front attachment port.
However, Kurtz discloses a sleeve (31) welded (col. 3, lines 64-65) to a first mating portion (see Fig. 1) of a front attachment port (20).
Kurtz and the DeRosa-Gardner combination included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the sleeve of Kurtz and the front attachment port of the DeRosa-Gardner combination by welding the sleeve to the front attachment port as suggested by Kurtz, and that in combination, the sleeve and front attachment port merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the differential pressure transducer assembly of DeRosa and Gardner by including the sleeve as disclosed by Kurtz in order to achieve the predictable result of providing a sleeve that protects the structures at the back end of the differential pressure transducer assembly.

As for claim 3, DeRosa as modified by Gardner discloses the differential pressure transducer assembly of claim 1 (see the rejection of claim 1 above).
DeRosa as modified by Gardner does not disclose two or more header pins as recited.
However, Kurtz discloses two or more header pins (col. 4, lines 37-39) disposed perpendicular to an axis (i.e. a vertical axis) of a differential pressure transducer assembly, each of the two or more header pins extending through a sidewall of a header (27) and configured for electrical communication with a sensing element while being electrically isolated from the header (because the header is glass).
Kurtz and the DeRosa-Gardner combination included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the header pins of Kurtz and the header of the DeRosa-Gardner combination by inserting the header pins into the header as suggested by Kurtz, and that in combination, the header pins and header merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the differential pressure transducer assembly of DeRosa and Gardner by including the header pins as disclosed by Kurtz in order to achieve the predictable result of providing allowing a signal form the pressure sensor to be transmitted to the outside of the differential pressure transducer assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,330,553 issued to Gardner et al. is cited for all that it discloses including a differential pressure transducer assembly that includes a header, a front attachment port and a back adapter that are attached by welding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853